Citation Nr: 0724189	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  04-13 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating for status post 
left knee arthroscopy, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1989 to September 
1991.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

Documentation shows that the veteran was scheduled for a 
Travel Board hearing in September 2006.  Without explanation, 
he failed to appear for the hearing, and neither he nor his 
representative has requested to have the hearing rescheduled.  
So the Board will proceed as if the hearing request was 
withdrawn.  Cf. 38 C.F.R. § 20.704(d) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

Additional evidence

The record reflects that a statement of the case was issued 
as to this claim in February 2004.  In June 2007, the veteran 
submitted additional private medical evidence in support of 
his claim.  This evidence consists of a January 2003 private 
examination regarding his left knee.  

The Board finds this evidence pertinent to the veteran's 
claim.  Since the veteran has not waived RO consideration of 
the evidence due process requires that the claim be remanded.  
38 C.F.R. § 20.1304 (2006).


Veterans Claims Assistance Act (VCAA) notice

In addition, the veteran has not been provided correspondence 
that satisfies the more recent VCAA notice requirements 
specified in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess/Hartman, the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim - including the degree of 
disability and effective date of an award (such as here, 
following the grant of service connection).  So on remand, 
the veteran should be provided proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs him 
not only about the requirements for establishing his 
entitlement to an increased rating, but also concerning the 
downstream issue pertaining to the effective dates for the 
award of benefits, and also includes an explanation as to the 
type of evidence that is needed to establish an effective 
date.

VA examination 

The record reflects that the last VA examination was 
conducted in November 2000, over six years ago.  Given the 
amount of time since that examination and evidence showing 
subsequent treatment for left knee complaints, the Board 
feels that another VA examination is necessary to ascertain 
the current severity of his left knee disability.  See, e.g., 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court 
determined the Board should have ordered contemporaneous 
examination of the veteran because a 23-month old exam was 
too remote in time to adequately support the decision in an 
appeal for an increased rating).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for his left knee 
disability since November 2000.  As 
well, the letter must mention the 
information or evidence needed to 
establish an effective date for these 
claims, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected left knee disability.  
His claims folder should be available 
to and reviewed in conjunction with the 
examination.  All indicated tests, 
studies and X-rays should be performed.  
The report should set forth all 
objective findings regarding the left 
knee, including complete range of 
motion measurements.  The examiner must 
indicate whether there is any recurrent 
subluxation or lateral instability in 
the knee.  If there is subluxation 
and/or lateral instability, the 
examiner should characterize its 
degree.  In this regard, the terms 
"severe," "moderate," and "slight" are 
the preferred adjectives.  The examiner 
must comment on the existence of any 
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and painful motion or 
pain with use of the knees.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  A 
complete rationale for any opinion 
expressed should be provided.

3. Then readjudicate the claim in light 
of the additional evidence obtained.  
If the benefits sought are not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




